DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because “directed” as recited in line 13 should apparently be recited as – direct – or – to direct --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 line 3 recites “and the boot contact  a downhole boot end…” where it appears there is a phrase missing after “contact”.  For further examination purposes it will be assumed this passage recites “and the boot contact and a downhole boot end”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Arend (US 5,392,851). Arend discloses a cable head termination sub located between a wireline having a wireline armor and an electrical conductor therealong, and a downhole tool, the termination sub comprising: a cable head (19,54 fig 2B) having a structural body (19, 54), the body having a packoff bore (57) extending therethrough from an uphole end of the body to a downhole end of the body (fig 2B), the downhole end adapted for releaseable coupling with the tool (“T” fig 2B); the packoff bore configured to releasable receive a packoff assembly (Fig 2B) therein and having an uphole stop (neck portion with wireline extending through within 19 fig 2B) defining an entrance bore (as in fig 2B), and a downhole opening (at 48), the entrance bore having an entrance diameter smaller than a bore diameter of the packoff bore and sized for receiving the wireline through (fig 2B); a closure plug (48) for sealing the downhole opening and fluidly isolating the packoff bore from the downhole tool (fig 2B); a grease port (42, col. 5, lines 42+); and wherein the packoff assembly comprises an uphole anchor slip (36) having a slip bore for receiving the wireline therethrough and a slip interface for securing the wireline armor thereto (36, col. 5, lines 7+, where it is known in the art that such a cone assembly attaches to the armor of a cable, also note col. 5, .

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by White (US 4,624,308).  White discloses a packoff assembly for use within a packoff bore of a cable head to connect a wireline having wireline armor and an electrical conductor therealong with a downhole tool, comprising: an uphole anchor slip (160) having a slip bore for receiving the wireline (154) therethrough and a slip interface (inner surface of 160) for securing the wireline armor thereto (as in col. 3, lines 62+); a packoff bushing (186 as in fig 1B or 200 as in figure 1C where wireline passes through 231) having a busing bore for receiving the wireline through (186 receiving 158 as in fig 1B or 200 as in figure 1C where wireline passes through 231); a boot housing (298) having a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Arend (US 5,392,851).  AAPA discloses a cable head termination sub located between a wireline having a wireline armor and an electrical conductor therealong, and a downhole tool, the termination sub comprising: a cable head (“cablehead and packoff sub” and .
Arend discloses a wireline cable head and method of sealing such wherein a cable head body comprising a packoff bore (19/54 with bore 57) including a grease port (42) for introduction of dielectric grease to the packoff bore (col. 5, lines 42+); wherein the grease port directs grease to the downhole end of the packoff bore for backfilling the packoff bore with the grease from the downhole end toward the uphole end (fig 2B, with lower port as shown would fill under gravity downhole to uphole); wherein grease is introduced at an axial location uphole of the downhole end of the packoff bore (fig 2B, as in either port 42), the grease flowing toward the downhole end via at least a first grease gallery (either port 42 fig 2B); and directing the grease toward the uphole end from the downhole end via a second grease gallery (other of port 42 in fig 2B from above).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide grease ports, as taught by Arend, with the assembly and methods of the AAPA in order to minimize insulation leaks from the conductor (as in Arend, col. 5, lines 35-43).   The AAPA nor Arend disclose that the method of sealing includes applying grease to one of the anchor slip, packoff bushing, and/or boot housing prior to sealing the downhole opening of the packoff bore.  However, considering that Arend does disclose the application of grease into the chamber (col. 5, lines 38+) which would apply grease to each of the anchor slip, packoff bushing and boot housing, it is considered . 

Allowable Subject Matter
Claims 3-7, 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moore (US 5,495,755) also discloses a packoff assembly for a cable head wherein dielectric fluid is introduced via a side port of a body of the cable head (at 40, col. 6, lines 58+).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
3/17/2022